People v Parson (2015 NY Slip Op 07435)





People v Parson


2015 NY Slip Op 07435


Decided on October 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2015

Mazzarelli, J.P., Renwick, Andrias, Manzanet-Daniels, JJ.


15846 1378/09

[*1] The People of the State of New York, Respondent,
vLouis Parson, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Allen Fallek of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Brian R. Pouliot of counsel), for respondent.

Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered March 10, 2011, convicting defendant, after a jury trial, of attempted robbery in the first degree and criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 20 years to life, unanimously modified, in the interest of justice to reduce the sentence for the robbery conviction to 16 years to life, and otherwise affirmed.
Since the court granted defendant's request for submission of attempted robbery in the third degree as a lesser included offense of attempted first-degree robbery, and the jury convicted him of the higher charge, defendant is foreclosed from challenging the court's ruling denying his request for submission of the additional lesser included offense of attempted petit larceny (see People v Boettcher , 69 NY2d 174, 180 [1987]). In any event, there was no reasonable view of the evidence to support submission of attempted petit larceny.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2015
CLERK